       Case 1:18-cr-03323-JCH Document 13 Filed 01/10/19 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                  Plaintiff,

v.                                                 18 CR 3323 JH

JANSEN PESHLAKAI,

                  Defendant.



                 APPEAL OF MAGISTRATE’S DETENTION ORDER


      PURSUANT TO 18 U.S.C. § 3142 and 18 U.S.C. § 3145;

      COMES     NOW   Jansen   Peshlakai       through   counsel     Edward    O.

Bustamante      and   respectfully      requests      this    Honorable     Court

reverse the Order of Detention issued by the Magistrate Court on

December 12, 2018.

      As grounds and in support Mr. Peshlakai states:

      1.      Jansen Peshlakai is charged with second degree murder

stemming from an incident allegedly occurring in Indian Country

on July 13, 2018;

      2.      The government presented this matter to the grand jury

on   October    11,   2018   and   on   that   date   the    grand   jury   found

probable cause to issue a criminal indictment;
         Case 1:18-cr-03323-JCH Document 13 Filed 01/10/19 Page 2 of 5




     3.      Mr. Peshlakai upon learning he may be charged with a

criminal    offense   in   this   matter     immediately   retained   private

counsel Adam Bell, based in Farmington, New Mexico;

     4.      Jansen   Peshlakai   was   in    consistent   if   not   constant

contact his private attorney who was in turn in contact with the

Office     of   the   United   States      Attorney   during    the   initial

investigation in this matter;

     5.      When the Office of the United State Attorney sought

and received an indictment in this matter the Office of the

United States Attorney remained in contact with private counsel

Adam Bell;

     6.      Subsequent to indictment Adam Bell arranged for the

surrender of Mr. Peshlakai in the Farmington, New Mexico area;

     7.      Mr. Peshlakai presented himself, cooperated with, and

surrendered himself to federal law enforcement;

     8.      During the initial stages of the investigation it was

learned and accepted as fact by all parties that Mr. Peshlakai

has suffered a serious closed head injury and the consequences

of that injury continue to effect and impair Mr. Peshlakai to

present;

     9.      Mr. Peshlakai is prescribed and is required to ingest

a battery of medications to prevent ongoing seizures from his

closed head injury;
       Case 1:18-cr-03323-JCH Document 13 Filed 01/10/19 Page 3 of 5




      10.     Prior   to    surrendering      to    federal       authorities     Mr.

Peshlakai      was    scheduled    to    meet      with    a     multiple   doctors

concerning his ongoing permanent closed head injury;

      11.     Subsequent    to    surrendering      federal       authorities     Mr.

Peshlakai      has    suffered      a    disruption        in     his   prescribed

medications;

      12.     The disruption in prescribed medication is causing at

a   minimum    elevated     anxiety     in   Mr.    Peshlakai      which    in   turn

exacerbates Mr. Peshlakai’s closed head injury;

      13.     Mr. Peshlakai is not a flight risk nor an ongoing

danger to the community;

      14.     Given   Mr.    Peshlakai’s        ongoing,        permanent   fragile

condition, appropriate conditions of release can be fashioned to

ensure the safety of the community and ensure Mr. Peshlakai will

appear for all future settings;

      15.     Mr. Peshlakai has family ties in New Mexico and strong

family support that will again ensure his return to court and

ensure the safety of the community;

      16.     The Magistrate Court in ordering detention, expressed

concerns that detention might disrupt Mr. Peshlakai’s battery of

medications;

      17.     The defense readily concedes the serious nature of the

allegations in this matter create a presumption of detention;
        Case 1:18-cr-03323-JCH Document 13 Filed 01/10/19 Page 4 of 5




     18.      Though an important factor, the presumption must be

balanced      with    other    matters      including   in    this   case,      Mr.

Peshlakai’s     permanent      fragile      medical   condition,     his   strong

family ties and support;

     19.      Mr.    Peshlakai     requests    reasonable    modifications       to

allowing supervised release into the community;

     20.      Mr. Peshlakai requests this Honorable Court allow his

release to the La Pasada Halfway House and include electronic

monitoring as part of his release;

     21.      The safety of the community and Mr. Peshlakai’s return

to all future proceedings is ensured with release to La Pasada

and with supervision by Federal Pretrial Services;

     22.      Moreover release to the La Pasada Halfway House will

allow   Mr.    Peshlakai      to   resume   his   medical    treatment     in   the

community;

     23.      The burden of persuasion regarding risk-of-flight and

danger to the community remains with the government.                       United

States v. Stricklin, 932 F.2d 1353 (10th Cir. 1991);

     24.      Even if a defendant’s burden of production is met, the

presumption remains a factor for consideration by the district

court in determining whether to release or detain. Stricklin, at

1354-55;
      Case 1:18-cr-03323-JCH Document 13 Filed 01/10/19 Page 5 of 5




     25.   Any doubts regarding release should be resolved in the

defendant’s favor. United States v. Townsend, 897 F.2d 989, 994

(9th Cir. 1990);

     26.   Jansen Peshlakai remains detained in this matter and

requests a hearing as soon practicable;

     27.   Assistant United States Attorney Allison Jaros opposes

this request based on the government’s Motion to Detain and

prior argument requesting detention.



     Based on the above, defense counsel respectfully moves the

Court set a hearing in this matter as soon as practicable.



                                       Respectfully submitted by,

                                            /s/
                                       ___________________________
                                       EDWARD O. BUSTAMANTE
                                       610 GOLD AVE, SW, STE. 200
                                       ALBUQUERQUE, NM 87102
                                       (505) 842-9093



This certifies a true copy
of this motion was sent to
Allison Jaros, AUSA on
January 10, 2019 via electronic
filing.


          /s/
______________________________
EDWARD O. BUSTAMANTE
